Citation Nr: 1141848	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.  He also served in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of witnessing an ambush on his convoy while serving in Vietnam.  Specifically, he states that in 1971 his convoy sustained mortar and rocket attacks that disabled the lead and last vehicles.  Soldiers were reportedly blown apart during the attack and he had to collect dog tags and pick up body parts of soldiers killed in the ambush.  This reportedly happened on "Hwy 1" between Da Nang and Phu Bai.  

Service records show that the Veteran was in the 234th Transportation Company in Vietnam.  A Health Record - Abstract of Service shows his assignment to this company as early as September 1971.  His DD Form 214 (Report of Discharge) reflects that he had foreign and/or sea service for 1 year and 16 days and noting service in Vietnam from September 21, 1971 to April 20, 1972.  During VA appointments in April 2004 and May 2007, the Veteran reported that he served in Vietnam and in Germany.  At the later appointment, he noted that he could have come home from overseas in 4 months but he waited until his company came home.  

In a July 2005 statement, the Veteran reported that his claimed stressor occurred in approximately November 1971, and that he served in Vietnam from September 1971 to April 1972.  

In March 2007, the U.S. Joint Services Records Research Center (JSRRC) reported that it was unable to document a unit convoy ambush for the day mentioned by the Veteran.  While the RO's request for information from JSRRC noted that the date of the unit convoy ambush was November 1, 1971, it is clear that JSRRC researched ambushes during the time period around that date.  In the report, JSRRC noted that in November 1971 an Airborne Infantry battalion reported a mechanical ambush with no friendly casualties; in May 1971 an Army Command, Cam Ranh Bay, convoy received small arms fire with no injuries; and in September 1971 an Airborne Infantry squad reported a mechanical ambush with no casualties.  The report was prepared based on information from Daily Journals submitted by the U.S. Army Support Command, Cam Ranh Bay for September 29, 1971 and the Operational Report and Lessons Learned for November 1971 and April 1972, and Enemy Initiated Incidents from May and October 1971.  This was the higher headquarters of the 234th Transportation Company during the period.  

In his January 2008 substantive appeal, the Veteran indicated that he went to Vietnam in April 1971 (rather than September 1971) and that is why he has 1 year and 16 days of foreign and/or sea service.  In this statement, the Veteran reported that the convoy ambush occurred in July 1971.  He reported that the only name he could remember from this event was "Freakie Freddie" a fellow soldier who was injured in combat and was originally from Tennessee.  The Board notes that the contention that his entire tour was spent in Vietnam is inconsistent with both the Veteran's DD Form 214 and his prior statements specifying his dates of Vietnam service and indicating that he served in Germany.  Accordingly, his current contention is simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Thus, further development to attempt to verify an incident occurring prior to the date the Veteran's DD Form 214 shows he was in Vietnam is not warranted.

The Veteran's service personnel records were requested for his period of active duty service.  In June 2005, the National Personnel Records Center (NPRC) noted that standard source documents were not available for the Veteran's period of active service.  The Veteran was not properly notified that VA could not obtain his service personnel records.  The Board notes that VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.  See 38 C.F.R. 3.159(c)(2) (2011).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  If such is the case, the Veteran must be properly notified.  See 38 C.F.R. § 3.159(e) (2011).  

According to 38 C.F.R § 3.159(e), if records are not obtained the Veteran must be provided oral (with corresponding record/documentation) or written notice that contains the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  On remand, the Veteran should be properly notified that his service personnel records could not be obtained.  

The Veteran's representative has asked that VA contact the buddy identified by the Veteran as being injured in the July 1971 ambush to attempt to verify the claimed stressor.  At this point, there is not enough information about anyone who VA could contact about this incident.  If the Veteran remembers any more details that would be helpful in verifying a stressor consistent with his Vietnam service dates, he is encouraged to provide this information to the RO/AMC.  

The Board notes that effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, 
or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  

At this point, the Veteran has not alleged a stressor related to that veteran's fear of hostile military or terrorist activity.  Further, an assessment for PTSD dated in May 2005 determined the Veteran did not meet the diagnostic criteria for PTSD.  Accordingly, if on remand credible evidence corroborates the Veteran's claimed stressor or other credible stressors are reported, then a VA examination should be scheduled to determine if the Veteran suffers from PTSD as a result of credible and/or corroborated stressors.  

Additionally, corrective notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is required.  In this case, the notice provided did not include an explanation as to the information or evidence needed to establish a disability rating or effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such should be remedied on remand.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, in accordance with Dingess, supra.

2.  Advise the Veteran that if he has any more details that would be helpful in verifying a stressor consistent with his Vietnam service dates, he should provide as much information as possible to the RO/AMC.

3.  Obtain mental health treatment records from the VA Medical Center in Salisbury, North Carolina dating since July 2007 and the VA Medical Center in Asheville, North Carolina dating since May 2004.

4.  Undertake additional development action to obtain service personnel records for the Veteran's period of active duty  from September 1970 to April 1972 and/or render a determination that further attempts to obtain the those records would be futile.  If the records cannot be obtained, advise the Veteran of that fact; of the efforts VA made to obtain the records; of any further action VA will take regarding the claim, including that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and a notice that the claimant is ultimately responsible for providing the evidence.  An appropriate amount of time for response should be allowed.

5.  If and only if credible evidence corroborates the Veteran's claimed stressor or other credible stressors are reported, then a VA examination should be scheduled to determine if the Veteran suffers from PTSD as a result of credible and/or corroborated stressors.  

6.  After the development requested above has been completed to the extent possible, the claim should be readjudicated, to include consideration of the revised version of 38 C.F.R. § 3.304(f) (see 75 Fed. Reg. 39,843 (Jul. 13, 2010)).  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

